      Case 4:14-cr-00114-DPM Document 884 Filed 08/03/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION


UNITED STATES OF AMERICA                                      PLAINTIFF

v.                      No. 4:14-cr-114-DPM-15

ADAM LEE McCLUNG
Reg. No. 28787-009                                         DEFENDANT


                                  ORDER
     1. McClung moves for immediate release under 18 U.S.C.
§ 3582(c)(l)(A)(i) based on the ongoing COVID-19 pandemic and the
risk it presents to his health if he contracts it. McClung asks that the
Court waive exhaustion because he believes it would be futile and
would expose him to" catastrophic health consequences." Doc. 883 at 5.
McClung' s concerns about the virus are understandable, especially in
light of his underlying health conditions. But this Court has concluded
that§ 3582(c)(l)(A)'s exhaustion requirement can't be excused. United
States v. Chastain, Doc. 120 in E.D. Ark. Case No. 4:18-cr-159-DPM.
McClung' s motion, Doc. 883, is therefore denied without prejudice.
     2. The Court directs the Clerk to send McClung a copy of the
Chastain Order with this Order.
Case 4:14-cr-00114-DPM Document 884 Filed 08/03/20 Page 2 of 2



So Ordered.


                            D .P. Marshall Jr.
                            United States District Judge




                             -2-
